DETAILED ACTION
	Applicant’s response of February 28, 2022 has been fully considered.  Claims 28-46 are amended and claim 47 is cancelled.  Claims 28-46 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-46 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (US 2013/0274404) in view of Meredith et al. (US 2011/0172365), Fugier et al. (US 2013/0299053) and Guichon et al. (US 2014/0230980).
Regarding claims 28-39 and 42-46, Vasseur et al. teaches a tire for a passenger vehicle (¶96) having a tread (intended to be in contact with the ground when running) comprising a rubber composition (¶6) comprising from 60 to 100 phr (¶23) of a styrene butadiene rubber that is end functionalized with a SiOR group wherein the R is a hydrogen atom and has a Tg of between 0 and -80° C (¶22, 26, 29), up to 50 phr of a second diene elastomer such as a polybutadiene, natural rubber or synthetic polyisoprene (¶30, 31), from 100 to 150 phr of a silica 
Vasseur et al. does not teach that the composition comprises between 1 and 150 phr of particles having a particle size of between 100 and 10 mesh and wherein the particles are crumb rubber particles made from scrap tires that are mechanically processed.  However, Meredith et al. teaches a rubber composition for tire treads (¶8, 31) comprising diene rubbers such as natural rubber, polybutadiene rubber, and styrene butadiene rubber (¶23, 24) and about 17 parts by weight (Table 1, R3) of an 80 mesh crumb rubber.  The crumb rubber is typically 40 mesh or smaller (¶16), is recovered from scrap tires (¶17), and is cryogenically or mechanically processed (¶18).  Vasseur et al. and Meredith et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber based compositions useful as tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add about 17 parts by weight of the crumb rubber particles to account for part of the rubber in the composition, as taught by Meredith et al., to the rubber composition, as taught by Vasseur et al., and would have been motivated to so in order to be economically and environmentally conscious without compromising desirable properties of the rubber composition (¶7).  
	Vasseur et al. does not teach the tread has a sequence of basic patterns circumferentially arranged, wherein each basic pattern has a width Wm axially extending over at least 80% of the width W of the tread, each basic pattern has a pitch P circumferentially extending, and each basic patter comprises a plurality of raised elements, one or more of which are provided with sipes opening onto the tread surface, wherein each sipe has a width of less than 1 mm and a depth of at least 3 mm, and wherein an angle αi is the positive or negative angle formed on the tread surface by the ith sipe with the axle direction, where the absolute value of αi is less than or equal to 45°.  However, Fugier et al. teaches a tread with a surface intended to be in contact with the ground  when the tire is running, a sequence of basic patterns arranged in the circumferential direction, each basic pattern extending over at least 80% of the width of the tread, each basic pattern has a pitch in a circumferential direction, each basic pattern comprises a plurality of raised elements provided with sipes opening onto the tread surface, each sipe having a width of less than 1 mm i is the positive or negative angle formed on the tread surface by the ith sipe with the axle direction, where the absolute value of αi is less than or equal to 45° (¶11, 18; Abstract).  Additionally, the rubber composition making up the tread in Fugier et al. comprises at least one diene elastomer, a reinforcing inorganic filler, and a plasticizing system (¶18), which is very similar to the composition of Vasseur et al.  Vasseur et al. and Fugier et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions comprising diene rubber, inorganic fillers, and plasticizing systems useful as tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form a tread having all of the above properties, as taught by Fugier et al., from the rubber composition, as taught by Vasseur et al., and would have been motivated to do so in order to produce a tread with the best compromise between the grip on wet ground and the grip on snowy ground (¶4).
	Vasseur et al. does not teach that the tread has a sipe density of less than 60 µm/mm2 (0.06 mm-1) based on the formula in claim 1.  However, Guichon et al. teaches a tire with a tread comprising a sipe density of less than 40 mm-1 (¶9).  The formula that is used to calculate this sipe density (¶50) is the same as that used in the instant claims except that Guichon et al. multiplies by 1000.  When the sipe density is divided by 1000, the sipe density is less than 0.04 mm-1.  Vasseur et al. and Guichon et al. are analogous art because they are from the same field of endeavor, namely that of tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form a tire tread having a sipe density of less than 0.04 mm-1, as taught by Guichon et al., from the rubber composition, as taught by Vasseur et al., and would have been motivated to do so in order to produce a tire tread that can break the snow and dry traction compromises so that an all season tire cannot be used throughout the calendar year (¶8).
	As for the tire being a “snow” tire, this is an intended use of the tire.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  MPEP 2111.02 II.  In this case, the tire as taught above by the references of record is capable of traveling on snow can be considered a snow tire.  Because the references, when taken together, teach the limitations of claim 28, there is no reason that tire should not be capable of being a snow tire.  If it is applicant’s position that the tire as taught by the references is not capable of functioning on snow, then applicant has not fully claimed all the necessary features of the invention.
	Regarding claim 40, Vasseur et al. teaches that the liquid plasticizer is selected from the group consisting of liquid diene polymers, polyolefin oils, naphthenic oils, paraffinic oils, DAE oils, MES oils, TDAE oils, RAE oils, TRAE oils, SRAE oils, mineral oils, vegetable oils, ether plasticizers, ester plasticizers, phosphate plasticizers, sulphonate plasticizers, and mixtures thereof (¶77).
	Regarding claim 41, Vasseur et al. teaches that the hydrocarbon resin is selected from the group consisting of cyclopentadiene homopolymer or copolymer resins, dicyclopentadiene homopolymer or copolymer resins, terpene homopolymer or copolymer resins, C5 fraction homopolymer or copolymer resins, C9 fraction homopolymer or copolymer resins, alpha-methylstyrene homopolymer or copolymer resins, and mixtures thereof (¶71).

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that the primary reference of Vasseur et al. offers no motivation to add crumb rubber particles to the composition, to add a specific tread design to the tread, or to have a certain sipe density on its tread.  This argument is unpersuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation need not come from Vasseur et al. and is instead provided by the other references.  Vasseur et al. does not need to set forth the exact modification that the other references teach is beneficial.  
Applicant argues that one skilled in the art would not rely on the Office’s extremely broad and unreasonable interpretation of the term snow tire.  This argument is wholly unpersuasive.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The claimed limitations regarding the structure of the tire and the composition of the tire have been met by the references.  As stated above, if it is applicant’s position that the tire as taught by the references is not capable of functioning on snow, then applicant has not fully claimed all the necessary features of the invention.  
Applicant argues that the instant invention has achieved unexpected results and points the Office to Table 2 of the instant specification.  This argument is unpersuasive.  In response to applicant’s argument that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).
	In this case, the examples provided are not commensurate in scope with the claims.  The instant specification only provides two rubber composition examples – one that is inventive and one that is not.  The only difference between the two is that the inventive composition contains 26 phr of particles.  Instant claim 28 claims that the particles may be present in amounts of between 1 and 150 phr.  One example at 26 phr is not sufficient to show the entire claimed range.  Therefore, these examples are not commensurate in scope with the claims and there is no showing of unexpected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767